Citation Nr: 1539742	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased initial rating for a surgical scar, status post varicocelectomy, currently rated as noncompensable.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for residuals of varicocelectomy, left groin. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2008 to October 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in part, granted service connection for a surgical scar, status post varicocelectomy (of the right groin), and assigned a noncompensable (zero percent) evaluation.  The RO also denied service connection for residuals of a varicocelectomy of the left groin and for a low back disorder.     

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record (see February 2014 VA Form 9 and is considered part and parcel with the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased initial rating for a surgical scar, status post varicocelectomy, entitlement to service connection for a low back disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's groin pain is a residual of his in-service varicocelectomy.  


CONCLUSION OF LAW

The criteria for service connection for residuals of varicocelectomy have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had a left varicocelectomy in November 2011 while still in service. 

On VA examination in June 2013, the Veteran reported intermittent pain in the groin area.  He also reported that post-varicocelectomy, he still has varicose veins in the testicular area.  Following examination, the examiner noted there was no finding of varicose veins on the testicles.  He also noted no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's status post varicocelectomy.  The examiner indicated that a left inguinal examination was unremarkable.  

On his July 2013 Notice of Disagreement (NOD), the Veteran contended that he has experienced pain in his groin area ever since the November 2011 surgery.  On his February 2014 VA Form 9, he again complained of severe pain in the groin area.  

The Board notes that pain alone does not constitute a disability for VA compensation purposes; however, pain, as well as other symptoms that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  The evidence of record does not show that the symptom of severe groin pain is the result of other disabilities or injuries and the claims file does not contain a negative medical opinion showing that the Veteran's groin pain is not related to the in-service incurrence.

In light of the foregoing, the Board concludes that the evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of pain in groin the area is a residual of the in-service varicocelectomy.  Thus, entitlement to service connection for a groin condition (described as groin pain), status post varicocelectomy is warranted.


ORDER

Entitlement to service connection for residuals of varicocelectomy is granted.  



REMAND

With respect to the increased rating claim, the RO referenced the June 2013 VA examiner's findings in its July 2013 rating decision.  Specifically, the RO noted that "A scar, located on your anterior trunk, measures 0.01 in² (0.1 cm²) and is superficial and linear."  See July 2013 Rating Decision.  Following a review of the claims file, the Board was unable to find this report relating the Veteran's surgical scar, status post varicosectomy.  In order to properly evaluate the Veteran's disability, this report must be associated with the claims file.  

Following examination for low back pain in June 2013, the examiner determined there was no significant osseous abnormality of the lumbar spine.  The diagnosis provided was chronic intermittent lower back pain by subjective symptoms.  It is not evident to the Board whether the examiner considered the July 2011 in-service diagnosis of spondylitis, and whether or not it was determined that this condition had resolved prior to the current appellate period.  The examination is therefore inadequate.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran should be sent a formal application with respect to his TDIU claim and such should be adjudicated in the first instance by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding scar worksheet or report from the June 2013 VA examination with the electronic record.  If such a report is unavailable, schedule the Veteran for a VA examination in order to assess the severity of his surgical scar, status post varicocelectomy.  The claims file should be made available to the examiner. 

2.  Obtain a VA addendum medical opinion from the examiner who rendered the June 2013 VA opinion (or suitable substitute) to determine the etiology of any diagnosed low back disorder.  Make the claims file available to the examiner for review of the case.  

The examiner is asked to provide an opinion as to whether it at least as likely as not (probability of 50 percent) that any diagnosed low back disorder is related to an injury or disease incurred in service.  

The examiner must address the significance of the July 2011 in-service diagnosis of spondylitis and state whether it is a disorder that resolved prior to the current appellate period. 

The examiner must provide reasons for all opinions.  

3.  Send the Veteran a formal application for his TDIU claim.  After allowing an appropriate time for a response, adjudicate this issue.

4.  If any benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


